Citation Nr: 1204862	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-49 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for visual impairment previously diagnosed as retinitis pigmentosa (RP).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from February 18, 1964, to July 30, 1964.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.

In August 2011, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the videoconference hearing, the appellant submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

In January 2012, the Veteran's attorney was sent a copy of the hearing transcript and provided 30 days to file a motion to amend the transcript.  In the meantime, however, this decision had already been completed.  In light of the Board's grant of the benefit, the Veteran is not prejudiced by the Board's deciding the case prior to the expiration of the 30-day period.


FINDINGS OF FACT

1.  A claim for service connection for RP was denied in a June 1984 Board decision.

2.  Evidence submitted subsequent to the June 1984 Board decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The appellant's visual impairment, due to a disorder of the retina, was incurred during active service.


CONCLUSIONS OF LAW

1.  The June 1984 Board decision which denied a claim for service connection for RP is final. 38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a visual impairment previously diagnosed as RP, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all doubt in the appellant's favor, a visual impairment, noted to be consistent with pigmented paravenous retinopathy, was aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in June 1984, the Board denied the appellant's claim for service connection for RP.  The appellant did not appeal this decision; and it is final.  38 U.S.C. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).
  
The appellant's application to reopen her claim of service connection for a visual impairment, previously diagnosed as RP, was received in April 2009.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

The Board notes that by an October 2010 Statement of the Case, the RO reopened the appellant's claim of entitlement to service connection for RP but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The June 1984 Board decision denied service connection for RP on the basis that the disorder clearly and unmistakably existed prior to service and that the appellant's service medical records did not indicate that there was an ascertainable degree in the underlying pathology of her RP, especially in view of the Appellant 's brief period of service.  

Based on the grounds stated for the denial of service connection for RP in the June 1984 Board decision, new and material evidence would consist of evidence of evidence that the disorder did not pre-exist service; or if it did, whether it was a congenital disease, it was permanently aggravated by the appellant's military service and not due to the natural progress of the disease.  

In regard to the evidence submitted since the June 1984 rating decision, the Board finds the private medical records, statements and testimony of the appellant, as well as VA examination reports, are neither cumulative nor redundant.  Further, the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

Specifically, the appellant has submitted private medical opinions from Michael B. Gorin, M.D., Ph.D., Chief of the Division of Retinal Disorders and Ophthalmic Genetics of the Jules Stein Eye Institute and Harrison G. Butler III, M.D., former Board-certified general and trauma surgeon with a specialty in vascular surgery.  Dr. Gorin opined that, based on a review of the claims file, the appellant's had an acute onset of pigmented paravenous retinopathy and there were no preceding symptoms of night blindness or visual field loss prior to 1969 and that there has been no evidence of progression of the condition over 40 years, which excludes the diagnosis of RP, and which is a progressive, hereditary degenerative condition.  

Dr. Butler opined that it was more likely than not that the appellant's retinitis with resultant deposition of pigment in the retina of both eyes, was not primary (genetic) RP, and was acquired or markedly aggravated while on active duty in the United States rendering her legally blind.   

The Board has considered the evidence received since the June 1984 Board decision and finds that the medical opinions of Dr. Gorin and Dr. Butler are new and material and serves to reopen the claim.  


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The presumption of soundness does not cover all disorders.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The VA Office of General Counsel, however, held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711(1990) (a reissue of General Counsel  Opinion 01-85 (March 5, 1985)).  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial or hereditary origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

The service treatment records include the Report of Medical History completed by the appellant in conjunction with her enlistment examination that she had had eye trouble.  The physician's summary and elaboration section noted that the appellant had had glasses for 13 years for myopia.  Physical examination in January 1964 indicated normal eyes, normal ophthalmoscopic, normal pupils, and normal ocular motility.  Distant vision was 20/40 correctable to 20/30 on the right and 20/50 correctable to 20/40 on the left.  Near vision was 20/70 correctable to 20/40 on the right and 20/70 correctable to 20/30 on the left.  

Thus, as a disorder of the retina was not noted on entrance into service, the appellant is entitled to the presumption of soundness. 

The next matter is whether there is clear and unmistakable evidence that a disorder of the retina preexisted active service.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). 

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2011).

The appellant's service treatment records indicate that a July 1964 narrative summary notes that the appellant enlisted in the WAC in February 1964, she completed basic training and arrived at Fitzsimons General Hospital for duty in June 1964.  The appellant was seen in the Eye Clinic with a history of having difficulty driving at night for the past 4 years and difficulty walking at night for a longer period of time and that these conditions had been becoming worse.  A past history of myopia for which glasses were given at age 13 was noted.  Physical examination was within normal limits except for eyes which showed RP, bilateral, severe, manifested by attenuation of arterioles; numerous large, heavy, lace-like pigment deposits present bilaterally.  The final Diagnosis was RP, both eyes.  It was noted that it was not incurred in line of duty, that it existed prior to service, and that it was not aggravated by service.  The appellant was notified that a diagnosis of RP was disqualifying for enlistment and she signed an application for discharge for physical disability. 

A Medical Board Proceedings form indicates that the appellant was medically unfit for further military service in accordance with current medical fitness standards and she had RP, both eyes.  Details of medical conditions and/or physical defects listed noted it was not in the line of duty; that the approximate date of origin was unknown; that the cause was not incident to service; that it existed prior to entry on active duty; and that it was not aggravated by active duty.  A brief summary of the medical condition noted, "Atrophy and pigmentation of retina causing progressive diminution of vision."  The Medical Board recommended that the appellant be separated from the military service for a condition that existed prior to service, listed as disqualifying for enlistment.

Of record is a March 9, 1965, letter from C.F. Ehrlich, O.D., in which he states, 

Regarding the vision of [the appellant] my records show that on Nov. 6, 1961, it was, right eye 20/30+; left eye 20/30+.  On [A]ug. 6, 1964 I again refracted her.  Altho[ugh] the prescription is about the same, the visual acuity as well as the fields of vision have diminished, due to pigment deposits on the retina (retinitis pigmentosa).

Of record is a May 11, 1965, letter from Maxwell Rachlin, M.D., in which he states, 

The [appellant] was examined by me on April 30th, 1965, and May 4th, 1965.  She has advanced retinitis pigmentosa with fields constricted to approximately 20 degrees with 20/330 white test target in the left eye, and to between 20 and 35 degrees in the right eye. . . . 

[The appellant] had been examined by me in February of 1959 and again in September of 1960.  On both those occasions, she was seen because of acute eyelid infections, and the ophthalmoscopic examinations were done with undilated pupils.  On those examinations, no evidence of retinitis pigmentosa was seen.

In April 1970, the appellant underwent VA examination at which time diagnoses of Staphylococcal blepharitis and RP, both eyes were rendered.  

In a November 1983 letter, Thomas H. Pratt, M.D., Ph.D., noted, 

[The appellant] has a condition affecting her eyes which clinically appears to be retinitis pigmentosa or a condition with a similar clinical appearance.  

I have examined her two children and her mother, none of whom have the condition.  An electroretinogram of both of the children's eyes has shown them to be normal.  

It is impossible to say whether her condition is retinitis pigmentosa, or a similar condition.  There is no history of this in her family that I can determine, and thus to my knowledge there is no genetic link.

In an April 2009 letter from John Gunn, M.D., to Lawrence S. Morse, M.D., he stated, 

[The appellant] . . . was referred to me . . . for the evaluation of fundus changes OU that have been attributed to retinitis pigmentosa.  On further questioning, [the appellant] informed me that symptoms of nyctalopia developed only after she developed a febrile illness that was associated with a rash that was diagnosed as "measles" when she was 20-something years old and recently enlisted in the Army.  She had been given a series of several vaccinations by the Army and developed the fever/rash and visual symptoms shortly thereafter.  She was informed by the Army that she had retinitis pigmentosa and she was therefore discharged from the armed services.  She has never had full-field ERG or any other electrophysiological testing.  She has never had any genetic testing, but her two children have, and neither was found to be a carrier of the RP gene. . . . 

[The appellant] appears to have sustained a diffuse retinal vasculitis OU.  The pigment changes in her fundi do not resemble those associated with RP.  I have asked [the appellant] to consider being examined at UC Davis because she has never had definitive electrophysiological and/or genetic testing to confirm the diagnosis of retinitis pigmentosa. 

Private medical records from Dr. Morse, indicate that in September 2009, after physical examination, impression was RP both eyes versus pigmentary retinopathy, PSC cataract, both eyes, and mild ERM both eyes.  

A letter dated in September 2009 to Dr. Morse from John L. Keltner, M.D., notes that he had seen the ERG on the appellant with a history of diffuse pigmentary scarring in both eyes and that the impression was severely abnormal ERG in both eyes, consistent with advanced photoreceptor rod-cone degeneration such as RP.

The appellant underwent VA examination in March 2010.  After physical examination of the appellant, the examiner stated, 

She does not have retinitis pigmentosa.  The most probable diagnosis, based on retinal appearance, course of the disease and a literature search for similar presentation is bilateral acute retinal necrosis.  

In September 2010, a VA opinion was rendered by a staff optometrist.  The optometrist stated, 

(1) (a) Based on universally recognized medical principles and evidence presented on eye evaluation of 7-15-64, it is as likely as not (50/50 probability) that the veteran's retinal condition (retinitis pigmentosa or acute retinal necrosis) pre-existed service.  However; her entrance exam 5 months prior on 2/18/64 did not include a dilated eye exam or visual assessment (#66 on the form is blank) and failed to account for the reduced best corrected visual acuity in both eyes at both distance and near (Distance Rt eye:  20/30 Lft eye:  20/40 and Near Rt eye 20/40 Lft eye:  20/30).  It is as likely as not the veteran would have been diagnosed with RP at the enlistment physical had these tests been performed.  (b) I do not believe there was aggravation beyond the normal progression of the disease process during service whether retinitis pigmentosa or acute retinal necrosis.  (2) The veteran's contracted visual field are attributed to the acute retinal necrosis or retinitis pigmentosa because they are consistent with the clinical findings.  The loss of acuity is also as likely as not (50/50 probability) caused by or a result of the acute retinal necrosis or retinitis pigmentosa.  

The VA optometrist also stated,

RP . . . as diagnosed 7/5/64 and by the p[atien]t's report had no symptoms other than that she felt like she needed a glasses change (myopic w[ith] glasses since early childhood).  This is consistent with RP where progression has no symptoms until late in the disease process.  This is inconsistent w[ith] acute retinal necrosis which would likely cause vitritis, uvitis, photophobia and pain.  The clinical photos of acute retinal necrosis (in its "acute" phase) are also not consistent with the photos and descriptions provided in 1964/1969.  The photos and descriptions are however consistent with RP.  Only one (Dr. Gunn) of at least three (Dr. Loo 2/18/09, and most recently Dr. Morse 9/2009 at UC Davis CA) retinal specialist[s] report that "the pigmenta[]ry changes in her fundi do not resemble those associated with RP" and he referred her to Dr. Morse for a second opinion and ERG testing.  An ERG 9/11/09 was performed and per Dr. Keltner at UC Davis CA reported that it was severely abnormal in both eyes, consistent with advanced photorecept[o]r rod-con[e] disease such as RP.  It should be noted that it is not uncommon to see an uncommon clinical presentation of a common disease such as RP.  It is possible that the p[atien]t has Autosomal Recessive RP ... explaining why no identified family members have RP, this of course would need to be confirmed with genetic testing.  It is noted as recently as 2009 in Dr. Gunn's note that the p[atien]t had not had genetic testing and although the p[atien]t's documents support that her mother and two children (male and female) do not have RP I found no mention of her father or other extended family members.

In July 2011, Dr. Butler stated,

My opinion is that, more likely than not, [the appellant's] retinitis with resultant deposition of pigment in the retina of both eyes was acquired or markedly aggravated while on active duty in the United States Army [and] . . . caused a marked worsening in her vision, rendering her legally blind.  

My opinion is that, more likely than not, the inflammation and pigment deposition in [the appellant's] retinas is not primary (genetic) retinitis pigmentosa, because careful research of her familial pedigree showed no evidence of other cases of retinitis pigmentosa (RP), and the physical findings in her eyes are partially inconsistent with primary RP.  

My opinion is that, more likely than not, the natural progression of [the appellant's] disease was unlike the natural progression of primary RP.  

My opinion is that, more likely than not, [the appellant] had a viral disease that caused "a rash on her face and back" when she went to sick call at Ft McClellan, Alabama, on March 27, 1964.  The physician that saw [the appellant] went on to opine that he "doubted measles."  

My opinion is that, as likely as not, [the appellant] had a viral disease acquired in basic training that, together with other factors such as stress, caused an inflammation of her retinas bilaterally that directly led to the attenuation (narrowing) of the arteries and arterioles and deposition of pigment into the retina.  This caused the retina to fail and led to the marked loss of vision.  As I explain below, this was secondary retinitis pigmentosa, or more correctly, retinal necrosis.

Dr. Butler also addressed the other opinions of record stating,

I strongly disagree with the diagnosis of retinitis pigmentosa made by . . . the ophthalmologist who examined [the appellant] in the Eye Clinic at Fitzsimmons Army Hospital on July 22, 1964, in the course of a Medical Board proceeding.  

I agree with [Dr.] Pratt . . . who stated, in November 1983, that "it is impossible to say whether her condition is retinitis pigmentosa, or a similar condition.  There is no history of this in her family that I can determine, and thus to my knowledge there is no genetic link."  He also felt that [the appellant's] problem could be a condition with a similar clinical appearance as RP.  

I agree with [Dr.] Fischer . . . who, in April 2009, said that her eyes had diffuse vascular retinitis and pigment changes consistent with a variant of RP.  

I also agree with [Dr.] Gunn . . . who, in April 2009, noted that the pigment changes in [the appellant's] fundi did not resemble those associate with RP.  

I strongly agree with [Dr.] Pearson . . . who[se] unequivocal diagnosis was an atypical or secondary RP caused by an acute infection of the retinas.  The appearance of both retinas convinced him of the diagnosis.  He observed chorioretinal scarring in a vascular pattern (typical of retinal necrosis), not a bone spicules pattern (typical of primary RP).  He followed up by saying that the course of [the appellant's] disease was typical of retinal necrosis.  He also did an ophthalmic literature search on primary and secondary RP to be complete.  

I strongly disagree with [Dr.] Plecha . . . who, on October 7, 2010, speculated at some length about whether [the appellant] was autosomal recessive for RP.  No genetic test has been performed, but a pedigree evaluation of her relatives was negative for genetic or primary RP.  Dr. Plecha also speculated that if the Army enlistment physicians had done several other visual tests and had examined her retina through dilated pupils they would have, as likely as not, found RP.  I am not sure if Dr. Plecha meant that the examining physicians had a 50% chance of finding RP if [the appellant] had RP, or if [the appellant] had a 50% chance of having (primary) RP.  There was no mention by Dr. Plecha of the natural progression of primary RP or retinal necrosis (secondary RP) and no explanation of the retinal findings made by Dr. Pearson in March 2010, when he stated that [the appellant's] retinas showed that she had retinal necrosis.

Dr. Keltner would only say that [the appellant's] severely abnormal ERG was consistent with rod-cone degeneration such as RP.  He did not venture any thought as to the cause of the degeneration.  His observations neither add to nor subtract from my opinion.

In August 2011, Dr. Gorin stated, 

I have had the opportunity to review the records (C-file) and extensive retinal photographs. . . .  I am an internationally recognized expert in medical and hereditary retinal disorders. . . .  I feel that the information that has been provided is sufficient to make a determination as to the nature of [the appellant's] condition. . . .

1) Based upon the history of the patient it was clear that this was a condition of acute onset and there were no preceding symptoms of nightblind[n]ess or visual field loss prior to 1969.
2) The physical appearance of the retina in both eyes based on the photographs from UC Davis in 2009 is completely consistent with pigmented paravenous retinopathy, a condition that has never been shown to be hereditary and is thought to be due to a post viral retinopathy that is disseminated through the retinal vasculature.  The photographs are completely inconsistent with a diagnosis of retinitis pigmentosa, which has been mentioned in multiple instances throughout the patient's records.
3) In order to effectively assess both the severity of the condition and to clearly see the pattern of retinal damage, I have constructed montage views of both eyes using all of the retinal photographs that were provided.  These montage views show the marked asymmetry of the disease between the two eyes and the pattern of perivascular retinal damage that is characteristic of pigmented paravenous retinopathy.
4) Despite the lack of labeling and the incorrect orientation of the retinal photograph taken of the patient at Fitzsimmon Hospital in 1969, I was able to establish the exact location of that image on the 2009 montage view of the right eye and definitively establish that the condition has shown no evidence of progression over 40 years.  This again, clearly excludes the diagnosis of retinitis pigmentosa, which is a progressive, hereditary degenerative condition.
5) The only diagnostic data that was not completely consistent with all of the clinical history and findings was the full field electroretinogram that was done on September 11, 2009 by Dr. John Keltner at UC Davis which essentially showed an extinguished ERG for both rod and cone responses.  Generally in cases of pigmented paravenous retinopathy one sees some residual responses from the rods and cones though it is possible that, given the severity of the damage for this patient, the responses could be extremely reduced and even nondetectable.  There was some evidence of 60 Hz noise in the signal records and it is also possible that the test gave artifactually low (or non-detectable) results.  This happens occasionally, but can be overlooked by the technician if they feel that the clinical findings are consistent with the lack of detectable signals and they don't pursue any additional diagnostic testing.  Regardless of the results of this ERG, the clinical appearance of the retinal damage and the lack of progression over a 40-year period of documentation, essentially eliminates any possibility of an alternative diagnosis.  It is important to remember that an "extinguished" ERG is not diagnostic nor pathognomic for retinitis pigmentosa but can occur in a number of clinical conditions. 

The Board notes that there appears to be differences of opinion among the medical professionals.  In deciding whether there is clear and unmistakable evidence that the appellant's retinal condition preexisted service and was not aggravated by service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  

A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

The Board is unable to make a determination that "clearly and unmistakably" the Veteran's RP preexisted service and was not aggravated therein.  Thus, the presumption of soundness is not rebutted.  Further, the Board finds that the evidence supports the claim of service connection for visual impairment due to a disorder of the retina.   



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for entitlement service connection for visual impairment, previously diagnosed as RP, is reopened.

Service connection for a visual impairment due to a disorder of the retina is granted.



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


